DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajikawa (US 2012/0261453) .
As Per Claim 1, Kajikawa discloses a laser scribing device [abstract] comprising:
 a laser light [Fig. 2, #1] source for outputting a laser beam [Par. 10; “…an emission step of emitting a laser beam from the light source…” & Fig. 1, #STP2];
 a splitter [Fig. 2, #6] for dividing the laser beam into a first laser beam and a second laser beam [Par. 45; “…The birefringent prism 6 is provided for splitting the laser beam P emitted from the light source 1 into an ordinary light component 13 and an extraordinary light component 14 having different travel directions….”]; 
a beam expander telescope [Fig. 2, #4] for adjusting a divergent angle on a path of the first laser beam or a path of the second laser beam [Par. 45; “…The beam expander 4 has a concave lens 11 and a convex lens 12 in the order along the travel direction of the laser beam P, and is for use in expanding the laser beam P emitted from the light source 1…”];

a light-collecting lens [Fig. 2, #10] for light-collecting the first and second laser beams that are combined by the beam combiner [Par. 45; “…The mirror 8 is provided for guiding the laser beam P that transmits the light path-correcting optical system 7 to the light converging lens 10….”], wherein the first laser beam and the second laser beam have different focal distances [Fig. 2, #13 & #14; Par. 55; “…the directions of splitting of the ordinary light component 13 and the extraordinary light component 14 may be adjusted in the splitting step STP2 such that the directions of splitting of a pair of beam spots in the irradiation step STP4 run along the cleavage plane of the target substance Q of processing...”; the figure clearly shows that the two laser beams are irradiated at different focal distances than one another.]
As Per Claim 4, Kajikawa discloses a second wave plate [Fig. 2, #9] coupled to an output terminal of the beam combiner [Fig. 2, #8] and adjusting a polarization state of the first laser beam and the second laser beam to a circular polarization state. [Par. 45; “…The quarter-wave plate 9 is disposed backward of the light path-correcting optical system 7 with respect to the travel direction of the laser beam P, and is for use in converting the linear polarization of the laser beam P guided from the mirror 8 into circular polarization. …”]
As Per Claim 5, Kajikawa discloses a second wave plate [Fig. 2, #9] coupled to an output terminal of the beam combiner [Fig. 2, #8] and adjusting a polarization state of the first laser beam and the second laser beam to a circular polarization state. [Par. 45; “…The quarter-wave plate 9 is disposed backward of the light path-correcting optical system 7 with respect to the travel direction of the laser beam P, and is for use in converting the linear polarization of the laser beam P guided from the mirror 8 into circular polarization. …”]

As Per Claim 8, Kajikawa discloses a second wave plate [Fig. 2, #9] coupled to an output terminal of the beam combiner [Fig. 2, #8] and adjusting a polarization state of the first laser beam and the second laser beam to a circular polarization state. [Par. 45; “…The quarter-wave plate 9 is disposed backward of the light path-correcting optical system 7 with respect to the travel direction of the laser beam P, and is for use in converting the linear polarization of the laser beam P guided from the mirror 8 into circular polarization. …”]
As Per Claim 9, Kajikawa discloses a second wave plate [Fig. 2, #9] coupled to an output terminal of the beam combiner [Fig. 2, #8] and adjusting a polarization state of the first laser beam and the second laser beam to a circular polarization state. [Par. 45; “…The quarter-wave plate 9 is disposed backward of the light path-correcting optical system 7 with respect to the travel direction of the laser beam P, and is for use in converting the linear polarization of the laser beam P guided from the mirror 8 into circular polarization. …”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa (US 2012/0261453) in view of Nomaru (US 2012/0199565)
As Per Claim 2, Kajikawa discloses all limitations of the invention except further a damper positioned on the path of the second laser beam and controlling energy of the second laser beam.
Nomaru, much like Kajikawa, pertains to a laser processing apparatus. [abstract] 
Nomaru discloses a damper [Fig. 2, #64] positioned on the path of the laser beam and controlling energy of the laser beam [Par. 35; “…Par. 35; “…The polarization beam splitter 639b having the polarization beam splitter film functions to reflect the S polarized light component of the laser beam emerging from the half-wave plate 639a and next introduce it into a beam damper 64…”]
Nomaru discloses the benefits of the damper it aids in adjusting the power of the laser beam applied from the focusing lens. [Par. 13]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser scribing device as taught by Kajikawa in view of the damper and wave plate as taught by Nomaru to further include a damper positioned on the path of the second laser beam and controlling energy of the second laser beam to adjust the power of the laser beam applied from the focusing lens. [Par. 13]
AS Per Claim 3, Kajikawa discloses all limitations of the invention except a damper coupled to an output terminal of a first wave plate and controlling energy of the first laser beam.
	Nomaru, much like Kajikawa, pertains to a laser beam applying mechanism. [abstract]
 	Nomaru discloses a damper [Fig. 2, #64] coupled to an output terminal of a first wave plate [Fig. 2, #639a; Par. 35; “…The polarization beam splitter 639b having the polarization beam splitter film functions to reflect the S polarized light component of the laser beam emerging from the half-wave plate 639a and next introduce it into a beam damper 64…”] and controlling energy of the first laser 
	Nomaru discloses the benefits of the damper and the wave plate in that it aids in adjusting the power of the laser beam applied from the focusing lens. [Par. 13; “…controlling the third phase difference (.alpha.+.beta.) between the S polarized light component and the P polarized light component of the laser beam obtained by the polarized light components synthesizing means in the range of 0.degree. to 180.degree.. As a result, the power of the laser beam to be applied from the focusing lens can be adjusted.….”]
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser scribing device as taught by Kajikawa in view of the damper and wave plate as taught by Nomaru to further include a damper coupled to an output terminal of a first wave plate and controlling energy of the first laser beam to adjust the power of the laser beam applied from the focusing lens. [Par. 13]
As Per Claim 7, Kajikawa discloses all limitations of the invention except a polarizer coupled to an output terminal of a first wave plate and controlling energy of the first laser beam.
Nomaru, much like Kajikawa, pertains to a laser beam applying mechanism. [abstract]
Nomaru discloses a polarizer [Fig. 2, #639b] coupled to an output terminal of a first wave plate [Fig. 2, #639a] and controlling energy of the first laser beam. [Par. 35; “…In the case that the phase difference (.alpha.+.beta.) is 180.degree., only the S polarized light component is incident on the 
Nomaru discloses the benefits of the polarizer in that it aids in adjusting the power of the laser beam to be applied through a focusing means. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scribing device as taught by Kajikawa in view of the polarizer as taught by Nomaru to further include a polarizer coupled to an output terminal of a first wave plate and controlling energy of the first laser beam to adjust the power of the laser beam to be applied through a focusing means. [Par. 35]
Claim(s) 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa (US 2012/0261453) in view of Nomaru (US 2012/0199565) in further view of Arai (US 2004/0129685)
As Per Claim 6, Kajikawa disclose all limitations of the invention except wherein the damper includes a wave plate for adjusting a polarization state of the second laser beam, and a polarizer or an attenuator coupled to an output terminal of the wave plate and controlling energy of the second laser beam.
Nomaru, much like Kajikawa, pertains to a laser beam applying mechanism. [abstract]
Nomaru discloses a polarizer [Fig. 2, #639b] or an attenuator coupled to an output terminal of the wave plate [Fig. 2, #639a] and controlling energy of the laser beam. [Par. 35; “…In the case that the phase difference (.alpha.+.beta.) is 180.degree., only the S polarized light component is incident on the 
Nomaru discloses the benefits of the polarizer in that it aids in adjusting the power of the laser beam to be applied through a focusing means. [Par. 35] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser scribing device as taught by Kajikawa in view of the polarizer as taught by Nomaru to further a polarizer or an attenuator coupled to an output terminal of the wave plate and controlling energy of the second laser beam to adjust the power of the laser beam to be applied through a focusing means. [Par. 35]
Neither Kajikawa nor Nomaru disclose wherein the damper includes a wave plate for adjusting a polarization state of the second laser beam.
Arai, much like Kajikawa and Nomaru, pertains to a mult-beam laser device. [abstract] 
Arai discloses the damper [Fig. 5, #92] includes a wave plate [Fig. 5, #81] for adjusting a polarization state of the second laser beam [Par. 35; “…the half-wave plates 81, 82 are used as means for rotating the polarization direction by 90 degrees…”; the examiner would like to note that the claim language does not include structural limitations such as the wave plate being coupled to the damper, and just states that a “damper” includes said wave plate, as applicant has not shown explicitly in the drawings or specification how a damper would include a wave plate] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the damper as taught by Kijkawa and Nomaru in view of the damper as taught by Arai to further include the damper includes a wave plate for adjusting a polarization state of the second laser beam to adjust a polarization state of the laser beam. [Par. 35] 
As Per Claim 10, Kajikawa discloses all limitations of the invention except a first wave plate positioned on the path of the first laser beam or the path of the second laser beam divided by the splitter and rotating a polarization direction of the first laser beam or the second laser beam by 90 degrees.
Nomaru, much like Kajikawa, pertains to a laser beam applying mechanism. [abstract]
Nomaru discloses a first wave plate [Fig. 2, #639a] positioned on the path of the first laser beam [Par. 35; “…In the case that the phase difference (.alpha.+.beta.) is 180.degree., only the S polarized light component is incident on the polarization beam splitter film of the polarization beam splitter 639b, so that the whole of the laser beam is reflected on the polarization beam splitter film of the polarization beam splitter 639b and introduced into the beam damper 64. When the phase difference (.alpha.+.beta.) changes from 0.degree. to 180.degree., the P polarized light component of the laser beam is gradually decreased. Accordingly, by controlling the phase difference (.alpha.+.beta.) between 0.degree. and 180.degree., the proportion of the P polarized light component of the laser beam, i.e., the power of the laser beam to be applied through the focusing means 62 to the workpiece can be adjusted…”]
Nomaru discloses the benefits of the wave plate in that it aids in adjusting the power of the laser beam to be applied through a focusing means. [Par. 35] 

Neither Nomaru nor Kajikawa disclose rotating a polarization direction of the first laser beam or the second laser beam by 90 degrees. 
Arai, much like Kajikawa and Nomaru, pertains to a mult-beam laser device. [abstract] 
Arai discloses rotating a polarization direction of the first laser beam or the second laser beam by 90 degrees. [Par. 35; “…the half-wave plates 81, 82 are used as means for rotating the polarization direction by 90 degrees…”] 
Arai discloses the benefits of rotating the polarization in that it speeds up a laser processing process. [Par. 4] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the laser scribing device as taught by Nomaru and Kajikawa in view of the laser device as taught by Arai to further include rotating a polarization direction of the first laser beam or the second laser beam by 90 degrees to speed up the laser processing process. [Par. 4]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726